Case: 1:20-cv-01238 Document #: 32-4 Filed: 07/02/20 Page 1 of 3 PageID #:459




                EXHIBIT D
6/26/2020        Case: 1:20-cv-01238 Document #: 32-4 The
                                                      Filed:  07/02/20
                                                          Comfy Original Jr Page 2 of 3 PageID #:460

                                 Buy 1 Comfy Hoodie, Get 1 FREE! Code: BOGO · FREE Shipping on orders $50+. US Only.

                                                                                                                              MY CART  0


                                                                                                                                            

                                                 SHARK TANK           ABOUT US         SHOP 
                                                                                                                                    0 $0.00



       THE COMFY ORIGINAL JR - $34.99

                                                                           THE COMFY ORIGINAL JR - $34.99
                                                                           Choose Your Color




                                                                            Quan ty    −      1     +


                                                                                                        Add to Cart



                                                          


                                                                           THE WEARABLE BLANKET YOU LOVE
                                                                           BUT FUN-SIZED FOR KIDS!
                                                                               Same luxurious sherpa material & oversized style as The
                                                                           Comfy Original
                                                                               One Size Fits All Kids (4 – 8 years old)
                                                                               Perfect for camping trips, sleepovers, playing, & more
                                                                               Care-Free Wash: toss it in the wash then tumble dry on
                                                                           low - it comes out like new
                    •1 •2 •3 •4 •5 •6 •7 •8                                    Contents: Outer material – luxurious eece micro ber.
                                                                           Inner material – premium u y sherpa. 100% polyester
                                                                               Free 30 Day Return/Refund Policy
                                                                               Invented by 2 brothers & backed by ABC’s Shark Tank Star
                                                                           Barbara Corcoran
                                                                               Patent Approved


                                                                                                  #COMFYCARES💕
                                                                           We are proud to have found a way to use The Comfy® brand
                                                                           to provide comfort, strength, and support in a totally di erent
                                                                           way. We are so excited to partner together with Susan G
                                                                           Komen® and thank them for taking care of our loved ones! In
                                                                           2019-2020, The Comfy will donate to Susan G. Komen
                                                                           $50,000.00 regardless of sales.




https://thecomfy.com/products/the-comfy-kids                                                                                                     1/2
6/26/2020        Case: 1:20-cv-01238 Document #: 32-4 The
                                                      Filed:  07/02/20
                                                          Comfy Original Jr Page 3 of 3 PageID #:461




                                                                                         RELATED PRODUCTS




                                                                         THE         THE       THE       THE      NEW:
                                                                       COMFY       COMFY      COMFY     COMFY     THE
                                                                       ORIGINAL      FOR      HOODIE    TEDDY    COMFY
                                                                                    YOUR                         DREAM
                                                                        $39.99                 $29.99   $49.99
                                                                                    FEET
                                                                                                                 $39.99
                                                                                   $14.99


                                                         Back To The Comfy




                       COMPANY                              SIGN UP                                CUSTOMERS
                                                Join the Comfy Craze! Sign up to
                        About Us               receive updates on new products,                     My Account
                       Shark Tank                special promo ons, and events.                       Shop
                      Terms of Use                                                                   Returns
                      Privacy Policy                                                                  FAQs
                        Contact Us             Join our mailing list         Subscribe
                    Patent Informa on

                   Patent Informa on




                                                                          




https://thecomfy.com/products/the-comfy-kids                                                                              2/2
